PER CURIAM.
We affirm the final order of the Department of Community Affairs because the findings of fact in the order are supported by competent substantial evidence. § 120.68(7)(b), Fla. Stat. (2004); Siegel v. Career Servs. Comm’n., 413 So.2d 796 (Fla. 1st DCA 1982). Additionally,
the administrative construction of a statute by the agency charged with its administration should not be disregarded or overturned by a reviewing court except for most cogent reasons and unless clearly erroneous. [A] reviewing court must defer to an agency’s interpretation of an operable statute as long as that interpretation is consistent with legislative intent and is supported by substantial, competent evidence.
Metro. Dade County v. Dep’t of Envtl. Prot., 714 So.2d 512, 515 (Fla. 3d DCA 1998) (citations omitted). We find no basis *988in this record for overturning the Department’s construction of the subject statute.
. n Atiirmed.